Appeal from a judgment of the Supreme Court, St. Lawrence county, entered in the office of the clerk of that county on the decision of the court at a trial without a jury, setting aside as fraudulent certain transfers of real and personal property. About July 21, 1934, Warren W. Phelps, being at the time largely indebted to numerous creditors, transferred to Hugh Parr and wife, the son-in-law and daughter of the transferor, for a past indebtedness or services, all live stock and farm chattels belonging to Phelps, the value of which was equal to the indebtedness to Mr. and Mrs. Parr, and which canceled their indebtedness. At the same time Phelps and wife deed to Parr and wife all of their interest in a farm of about 700 acres, the consideration therefor being a bond and mortgage then given by Parr and wife to Phelps and wife, whereby the Parrs agreed to support Phelps and wife during their lives, to pay them five dollars monthly for spending money and at their respective deaths to pay their funeral expenses. By such transfers Phelps and wife became insolvent and had no other means for paying any of the other creditors, to the knowledge of Phelps and of Mr. and Mrs. Parr. The court below found that the bills of sale and deed were made with intent on the part of Phelps and of Mr. and Mrs. Parr to hinder and defraud the other creditors of Phelps and thereby create a preference to Mr. and Mrs. Parr and that such purported sale and transfers are fraudulent as to the other creditors. (See Cohen v. Benjamin, 246 App. Div. 866, and cases cited.) Judgment unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.